DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey (United States Patent Application Publication No. US 2018/0374855 A1, hereinafter “Pandey”) in view of Grass et al. (United States Patent Application Publication No. US 2016/0204218 A1, hereinafter “Grass”) and further in view of Yeom et al. (USPN 6,091,120, hereinafter “Yeom”) and further in view of Takahashi (United States Patent Application Publication No. US 2010/0181624 A1, hereinafter “Takahashi”).
In reference to claim 1, Pandey discloses a similar device.  Figures 1A-1C of Pandey disclose an integrated transistor which comprises an active region pillar (17) comprising semiconductor material (p. 1, paragraph 13) that is over a base (22).  Pandey does not disclose that the base/substrate includes an insulative material against the active region pillar (17) and extends over the base (22) adjacent the active region pillar (17).  However Grass discloses the known use of an SOI substrate in the semiconductor art which is a silicon layer over an electrically insulative material that are both over a silicon wafer (p. 3, paragraph 25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use an SOI substrate as the base/substrate of Pandey such that the base/substrate includes an insulative material against the active region pillar and extends over the base adjacent the active region pillar.  In the device of Pandey constructed in view of Grass, an insulative step (36 – fig. 1A-1C of Pandey) is proximate a bottom portion of the active region pillar (17 – fig. 1A-1C of Pandey).  In the device of Pandey constructed in view of Grass, there is a conductive gating structure (30 – fig. 1A-1C of Pandey) operatively proximate the active region pillar (17) and spaced from the base by the insulative material and the insulative step (36 – fig. 1A-1C of Pandey).  Pandey does not disclose that the conductive gating structure includes an inner region proximal the active region and an outer region distal from the active region such that the inner region comprises a first material that includes titanium and nitrogen and the outer region comprises a metal-containing second material.  However Yeom discloses (column 1, lines 33-51) the use of a two layer gate structure which includes an upper layer formed of a low resistance metal and a lower layer formed of a titanium nitride diffusion barrier proximal to the gate oxide and thus active region.  Yeom discloses that such a gate structure has the benefit of a low resistance which is desirable in the art (column 1, lines 23-28).  In view of Yeom, it would therefore be obvious to implement  (Grass, Yeom discloses that titanium nitride is a known barrier material for use in gate electrode structures (p. 2, paragraph 28).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of Yeom, it would therefore be obvious to use a two layer gate structure which includes an upper/outer layer formed of a low resistance metal and a lower/proximal layer formed of a titanium nitride diffusion barrier proximal to the gate oxide and thus active region.  In the device of Pandey constructed in view of Grass and Yeom, the conductive gating structure includes a proximal inner region/barrier layer which comprises titanium and nitrogen in the form of titanium nitride and an outer region/layer which comprises a low resistance metal.  Yeom does not specifically disclose that the second material which forms the outer region has a higher conductivity than the material of the inner region.  However Takahashi discloses that a low resistance layer is used as the topmost/outer layer of a multilayer gate electrode since it reduces the contact resistance between the gate electrode and the interconnection structure which connects the transistor to the circuit (p. 5, paragraph 98).  Takahashi discloses that a lower contact resistance for the gate is desirable in the art (p. 1, paragraph 6, p. 13, paragraph 195).  In view of Takahashi, it would therefore be obvious to use a second material to form the outer region which has a higher conductivity than the material of the inner region in the device of Pandey constructed in view of Grass and Yeom.
With regard to claim 2, Pandey does not disclose the exact thickness of the inner region as that claimed by the applicant.  Although Pandey does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the inner region thickness is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Pandey, Grass, Yeom, and Takahashi.
In reference to claim 3, Pandey does not disclose the exact thickness of the outer region as that claimed by the applicant.  Although Pandey does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the outer region thickness is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Pandey, Grass, Yeom, and Takahashi.
With regard to claim 4, Yeom discloses that the second material includes W or Cu (column 1, lines 40-42).  
In reference to claim 8, Pandey discloses that the transistor is for use as an access transistor in a dynamic random access memory device which is a memory array with substantially identical access devices that are coupled to storage elements in the form of capacitors (18 - p. 1, paragraph 12).
With regard to claims 9 and 11, Pandey discloses that the transistor is for use as an access transistor in a dynamic random access memory device which is a memory array with substantially identical access devices that are coupled to storage elements in the form of capacitors (18 - p. 1, paragraph 12).  It is understood that the capacitors at least include non-ferroelectric capacitors.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Grass and further in view of Yeom and further in view of Takahashi as applied to claim 1 above and further in view of Lee et al. (United States Patent Application Publication No. US 2009/0159964 A1, hereinafter “Lee”).
In reference to claim 5, Pandey does not disclose that the second material of the gate/gating structure includes one or more metal nitrides.  However Lee discloses the known use of one or more metal nitrides for use as a gate electrode material (p. 2, paragraph 29).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use one or more metal nitrides for use as the second material in the gate electrode in the device of Pandey constructed in view of Grass, Yeom, and Takahashi.
With regard to claim 6, Lee discloses that the second material includes TaN (p. 2, paragraph 29) which inherently meets the limitation in which the chemical formula indicates primary constituents rather than a specific stoichiometry.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Grass and further in view of Yeom and further in view of Takahashi as applied to claim 1 above and further in view of Ono et al. (United States Patent Application Publication No. US 2014/0231798 A1, hereinafter “Ono”).
In reference to claim 7, Pandey does not disclose that the second material of the gate/gating structure includes one or more metal oxides.  However Ono discloses the known use of metal oxides for use as a gate electrode material (p. 4, paragraph 84).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a metal oxide for use as the second material in the gate electrode in the device of Pandey constructed in view of Grass, Yeom, and Takahashi.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Grass and further in view of Yeom and further in view of Takahashi as applied to claim 9 above and further in view of Gonzalez (USPN 4,864,464, hereinafter “Gonzalez”).
In reference to claim 10, Pandey does not disclose that the capacitor of the DRAM is a ferroelectric capacitor.  However Gonzalez states that the use of a ferroelectric capacitor allows for a smaller DRAM cell capacitor than a non-ferroelectric DRAM cell capacitor due to its higher dielectric constant (column 2, lines 34-41).  Gonzalez discloses that a smaller DRAM cell size is desirable in the art (column 1, lines 10-17).  In view of Gonzalez, it would therefore be obvious to implement a ferroelectric capacitor in the device of Pandey constructed in view of Grass, Yeom, and Takahashi.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN QUINTO/Examiner, Art Unit 2817                                                                                                                                                                                                        

/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817